DETAILED ACTION
The instant application having Application No. 16/633,448 filed on 01/23/2020 is presented for examination by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 23, 2020 has been placed in record and considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 14-21, 26 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub # US 2018/0255578 A1 hereinafter Kim).
Regarding claim 1, Kim discloses “a method implemented at a user equipment, the method comprising: receiving an uplink grant from a network node,” as [(Para. 0010), a method for performing LBT by a UE in a wireless access system supporting an unlicensed band and multiple carriers may include receiving, from a BS, an uplink grant] “the uplink grant indicating a granted resource associated with a plurality of channels;” [(Para. 0010), a method for performing LBT by a UE in a wireless access system supporting an unlicensed band and multiple carriers may include receiving, from a BS, an uplink grant for scheduling an uplink channel in each of two or more component carriers (CCs)]  “detecting availability of the plurality of channels;” [(Para. 0321), For example, if energy higher than the CCA threshold is detected in an unlicensed band, SCell, it may be determined that the channel is busy or idle] “determining an uplink transmission parameter based on the uplink grant and a result from the detection;” [(Para. 0376), Further, the UL grant may further include information indicating the starting time of a UL signal transmission and an LBT parameter required for performing LBT] “and transmitting data to the network node according to the determined uplink transmission parameter” [(Para. 0463), In step S2820, the UE may group CCs having the same LBT type into the same carrier group after receiving the scheduling grants in step S2810, or the eNB may configure carrier groups and transmit information about the carrier groups to the UE.].
Regarding claim 2, Kim discloses “wherein the availability of the plurality of channels is detected by: performing a process based on one of carrier sensing and energy detection for each of the plurality of channels” as [(Para. 0321), For example, if energy higher than the CCA 
Regarding claim 3, Kim discloses “wherein the determining is further based on at least one of: information on a required guard band; information on whether uplink transmission using only a subset of the granted resource is enabled; and a subset of the granted resource allowed to be used for uplink transmission from the user equipment” as [(Para. 0384), Herein, if any of the CCs subjected to the random backoff LBT is available for a UL signal transmission, the UE may be configured to be capable of transmitting a UL signal in the remaining CCs if the remaining CCs are determined as an idle state after the CS only for the predetermined time period].
Regarding claim 4, Kim discloses “further comprising: obtaining, via the uplink grant or a higher layer signaling, at least one of: the information on a required guard band; the information on whether uplink transmission using only a subset of the granted resource is enabled; and the subset of the granted resource allowed to be used for uplink transmission from the user equipment” as [(Para. 0205), The linkage between the carrier frequencies of DL resources (or DL CCs) and the carrier frequencies of UL resources (or UL CCs) may be indicated by a higher layer message such as an RRC message or by system information.].
Regarding claim 5, Kim discloses “wherein at least one of the information on the required guard band and the subset of the granted resource allowed to be used for uplink transmission is predefined” as [(Para. 0321), In embodiments of the present disclosure, a CS procedure may be called a Clear Channel Assessment (CCA) procedure. In the CCA procedure, it may be determined whether a channel is busy or idle based on a predetermined CCA threshold or a CCA threshold configured by higher-layer signaling].
 claim 6, Kim discloses “wherein the required guard band is at least one of: associated with transmission bandwidth for a transport block; and specific to the user equipment” as [(Para. 0095), Each element of the resource grid is referred to as a resource element (RE). An RB includes 12×7 REs. The number of RBs in a DL slot, NDL depends on a DL transmission bandwidth. A UL slot may have the same structure as a DL slot].
Regarding claim 7, Kim discloses “wherein the uplink transmission parameter comprises at least one of: a subset of the granted resource for uplink transmission of the user equipment; a number of transport blocks for the uplink transmission of the user equipment; and a transport block size, TBS, for the uplink transmission of the user equipment” as [(Para. 0205), The linkage between the carrier frequencies of DL resources (or DL CCs) and the carrier frequencies of UL resources (or UL CCs) may be indicated by a higher layer message such as an RRC message or by system information].
Regarding claim 8, Kim discloses “wherein determining the subset of the granted resource comprises: selecting the subset from a plurality of predefined subsets of the granted resource” as [(Para. 0214), The UE DL CC set, the UE UL CC set, and the PDCCH monitoring set may be configured UE-specifically, UE group-specifically, or cell-specifically].
Regarding claim 9, Kim discloses “wherein determining the TBS comprises: determining the TBS based on one of: a bandwidth of a determined subset of the granted resource for uplink transmission; and a ratio between the bandwidth of the determined subset and a total bandwidth of the granted resource” as [(Para. 0213), If cross carrier scheduling is available, a UE needs to monitor a plurality of PDCCHs for DCI in the control region of a monitoring CC according to the transmission mode and/or bandwidth of each CC].
 claim 14, Kim discloses “a method implemented at a network node, the method comprising: transmitting an uplink grant to a user equipment,” as [(Para. 0010), a method for performing LBT by a UE in a wireless access system supporting an unlicensed band and multiple carriers may include receiving, from a BS, an uplink grant for scheduling an uplink channel in each of two or more component carriers (CCs)] “the uplink grant indicating a granted resource;” [(Para. 0010), a method for performing LBT by a UE in a wireless access system supporting an unlicensed band and multiple carriers may include receiving, from a BS, an uplink grant for scheduling an uplink channel in each of two or more component carriers (CCs)]  “determining a subset of the granted resource occupied by uplink transmission from the user equipment;” [(Para. 0321), For example, if energy higher than the CCA threshold is detected in an unlicensed band, SCell, it may be determined that the channel is busy or idle] “and detecting the uplink transmission from the user equipment in the determined subset of the granted resource” [(Para. 0277), In uplink, the eNB schedules one or more resource blocks to a UE selected according to a predetermined scheduling rule and a UE transmits data in uplink using the allocated resource].
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 18, Kim discloses “wherein determining the subset of the granted resource occupied by uplink transmission comprises: determining the subset by detecting at least one of: presence of a signal in a channel included in the granted resource, a transmission format of the signal; a sequence associated with the signal; a cyclic shift associated with the signal; and an information field carried by the signal” as [(Para. 0073), In a wireless access system, a UE receives information from an eNB on a DL and transmits information to the eNB on a UL. The information transmitted and received between the UE and the eNB includes general data information and various types of control information. There are many physical channels according to the types/usages of information transmitted and received between the eNB and the UE].
Regarding claim 19, Kim discloses “wherein the signal includes at least one of: a demodulation reference signal; a preamble; and a control signaling” as [(Para. 0080), preamble].
Regarding claim 20, Kim discloses “wherein determining the subset of the granted resource comprises: determining the subset based on information on a required guard band” as [(Para. 0214), The UE DL CC set, the UE UL CC set, and the PDCCH monitoring set may be configured UE-specifically, UE group-specifically, or cell-specifically].
Regarding claim 21, Kim discloses “wherein detecting the uplink transmission from the user equipment in the determined subset of the granted resource comprises: determining a transmission parameter for the uplink transmission based on the determined subset of the granted resource;” as [(Para. 0376), Further, the UL grant may further include information indicating the starting time of a UL signal transmission and an LBT parameter required for performing LBT]  “and detecting the uplink transmission in the determined subset based on the determined transmission parameter” [(Para. 0053), FIG. 30 is a view illustrating a method 
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.